Title: From Alexander Hamilton to Brigadier General Alexander McDougall, 10 March 1777
From: Hamilton, Alexander
To: McDougall, Alexander


Head Qrs. Morris Town [New Jersey] March 10th. 1777
Dr. Sir,
Your letter of the 7th. instant to his Excellency fell into my hands. He has been very much indisposed for three or four days past, insomuch that his attention to business is pronounced by the Doctor to be very improper; and we have made a point of keeping all from him which was not indispensibly necessary. I detained your express a day in hopes of a convenient opportunity to communicate your letter to him; but though he has grown considerably better than he was, I find he is so much pestered with matters, which cannot be avoided, that I am obliged to refrain from troubling him on the occasion; especially as I conceive the only answer he would give, may be given by myself.
It is greatly to be lamented that the present state of things does not admit of having the requisite number of troops at every post: on the contrary the most important, are deficient; and we are under the necessity, of calling all that can be gotten together to those places where the danger is the most pressing and imminent. ’Till matters get into a better train, it is impossible but those posts must suffer which, from their situation ought only to be the objects of a secondary attention. We have, I think, the most decisive evidence that the enemy’s operations will be directed on this quarter; to this end they are drawing all their forces into the Jerseys, and as soon as the weather will permit ’tis expected they will move towards Philadelphia. Not being very numerous ’tis unlikely they should attempt such an object, without collecting their whole force; and for that reason ’tis not much to be apprehended they should make any stroke of the kind you mention, which would require a number of men they could not spare, and would proba⟨bly⟩ delay the execution of what clearly appears to be their principal intention.
The General in a letter to you of the  instant desires all the York regiments not gone to Ticonderoga to be assembled at Peeks Kill. The reason of this must be obvious to you; and for the same reason, he has requested a reinforcement of 2000 Connecticut Militia to rendesvous at the same place: Though the design is chiefly that they may be ready to join the army here; they will in the mean time, in some measure, answer the purposes you have in view.
I am Dr Sir   Yr. most Obedient servant
A Hamilton
